20-861
     Chen v. Garland
                                                                                  BIA
                                                                            Brennan, IJ
                                                                          A077 957 317


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of August, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            RAYMOND J. LOHIER, JR.,
 9            MICHAEL H. PARK,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   JIAN YUN CHEN,
15            Petitioner,
16
17                     v.                                        20-861
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Zhiyuan Qian, Law Office of David
25                                     Chien, P.C., New York, NY.
26
27   FOR RESPONDENT:                   Brian M. Boynton, Acting
28                                     Assistant Attorney General;
29                                     Shelley R. Goad, Assistant
30                                     Director; Jennifer R. Khouri,
31                                     Trial Attorney, Office of
 1                              Immigration Litigation, United
 2                              States Department of Justice,
 3                              Washington, DC.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DISMISSED.

 9       Petitioner Jian Yun Chen, a native and citizen of the

10   People’s Republic of China, seeks review of a February 14,

11   2020 decision of the BIA affirming a June 14, 2019 decision

12   of an Immigration Judge (“IJ”) denying Chen’s motion to

13   reopen.   In re Jian Yun Chen, No. A 077 957 317 (B.I.A. Feb.

14   14, 2020), aff’g No. A077 957 317 (Immig. Ct. N.Y. City June

15   14, 2019).      We assume the parties’ familiarity with the

16   underlying facts and procedural history.

17       Chen does not challenge the agency’s conclusion that her

18   motion—filed 16 years after her removal order—was untimely,

19   and she does not assert that any exception to the filing

20   deadline applies.    See 8 U.S.C. § 1229a(c)(7)(C)(i) (90-day

21   deadline for motions to reopen).    Her eligibility to adjust

22   status through her husband is not an exception to the time

23   limitation.     See 8 U.S.C. § 1229a(c)(7)(C)(ii); Matter of
                                   2
 1   Yauri, 25 I. & N. Dec. 103, 105 (B.I.A. 2009)(“[M]otions to

 2   reopen to pursue an application for adjustment of status . . .

 3   do    not   fall   within    any    of       the   statutory     or    regulatory

 4   exceptions to the time limits for motions to reopen the Board

 5   and will ordinarily be denied.”).

 6          Absent an exception, the only basis for reopening would

 7   have been an exercise of the agency’s authority to reopen sua

 8   sponte.       See 8 C.F.R. §§ 1003.2(a), 1003.23(b)(1) (effective

 9   until Jan. 15, 2021).          We lack jurisdiction to review the

10   agency’s      “entirely     discretionary”          decision        declining     to

11   reopen sua sponte.          Ali v. Gonzales, 448 F.3d 515, 518 (2d

12   Cir.    2006).        Although      we       may   remand      if     the    agency

13   “misperceived the legal background and thought, incorrectly,

14   that a reopening would necessarily fail,” Mahmood v. Holder,

15   570    F.3d    466,   469   (2d     Cir.      2009),     there      was     no   such

16   misperception      here.      The    agency        did   not   address       Chen’s

17   eligibility for relief; it simply concluded that she failed

18   to appeal the IJ’s original decision and did not present

19   exceptional circumstances.           See In re J-J-, 21 I. & N. Dec.

20   976, 984 (B.I.A. 1997) (“The power to reopen on our own motion

21   is not meant to be used as a general cure for filing defects
                                              3
1    or to otherwise circumvent the regulations, where enforcing

2    them might result in hardship.”).               To the extent that Chen

3    seeks   directly    to   challenge       the    IJ’s   2003   frivolousness

4    finding, that decision is not before us because the petition

5    for   review   is   timely   only    to        challenge   the   denial   of

6    reopening.     See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265

7    F.3d 83, 89–90 (2d Cir. 2001).

8          For the foregoing reasons, the petition for review is

9    DISMISSED.     All pending motions and applications are DENIED

10   and stays VACATED.

11                                   FOR THE COURT:
12                                   Catherine O’Hagan Wolfe,
13                                   Clerk of Court




                                          4